Case 9:19-cv-00210-RC-KFG Document 11 Filed 01/06/21 Page 1 of 2 PageID #: 126



                              **NOT FOR PRINTED PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                             LUFKIN DIVISION


PARRISH FARMER                                           §

VS.                                                      §              CIVIL ACTION NO. 9:19-CV-210

TEXAS DEPARTMENT OF CRIMINAL                            §
JUSTICE, et al.,

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff, Parrish Farmer, proceeding pro se and in forma pauperis, filed this civil rights

action pursuant to 42 U.S.C. § 1983 against numerous defendants.

       The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this civil rights action be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b) (docket entry no. 9).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1

                                                     ORDER

                         The findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in




       1
           Plaintiff received a copy of the Report and Recommendation on November 2, 2020 (docket entry no. 10).
Case 9:19-cv-00210-RC-KFG Document 11 Filed 01/06/21 Page 2 of 2 PageID #: 127



accordance with the recommendations of the Magistrate Judge.

              So ORDERED and SIGNED, Jan 06, 2021.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                             2
